DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-5, 8-9 and 12-18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Jin-Young Choi et al. ("Double Pinned Perpendicular Magnetic Tunnel Junction Spin-Valve Providing Multi-level Resistance States", Scientific Reports, vol. 9, no. 1, 15 August 2019) cited in IDS dated 1/21/21) hereinafter referred to as Choi.
Per Claims 1, 4-5 and 14 Choi discloses a method for manufacturing a magnetic device (see figure 1b), comprising providing
a seed layer (Pt seed, see figure 1b); 
a first free magnetic layer (Fe/CoFeB lower free) provided on the seed layer; The examiner notes that the term "on" includes "directly on" (no intermediate materials, elements or space disposed therebetween) and "indirectly on" (intermediate materials, elements or space disposed therebetween)
an interlayer (W spacer) provided on the first free magnetic layer; 
a second free magnetic layer (CoFeB upper free) provided on the interlayer, 
wherein the first free magnetic layer and the second free magnetic layer are ferromagnetically coupled across the interlayer through exchange interaction; (see page 1, column 1, line 23 through column 2, line 15);
a tunnel barrier (Top MgO T.B.) provided on the second free magnetic layer; and 
a fixed magnetic layer (Top CoFeB pinned)

    PNG
    media_image1.png
    651
    696
    media_image1.png
    Greyscale

Choi Figure 1
Per Claim 2 Choi discloses the device (see figure 1b) of claim 1 including where the interlayer comprises a heavy-metal layer or a heavy-metal-transition-metal alloy layer. (W spacer)
Per Claim 3 Choi discloses the device (see figure 1b) of claim 1 including where the fixed magnetic layer comprises a synthetic antiferromagnetic-based layer. (M4 includes Top lower SyAF)
Per Claim 8 Choi discloses the device (see figure 1b) of claim 1 including where the seed layer comprises a heavy-metal layer formed of Pt, W, Hf, or Ta, and/or comprises a topological insulator layer formed of Bi2Se3, Bi2Te3, Sb2Te3, or BiSb. (Pt Seed)
Per Claims 9 and 18 Choi discloses the device (see figure 1b) of claims 1 and 14, respectively, including where two or more exposed layer stacks are structured from one of: the fixed magnetic layer; the fixed magnetic layer and the tunnel barrier; and the fixed magnetic layer, the tunnel barrier, and the second free magnetic layer. (second paragraph of introduction refers to multi-level cell operation
Per Claim 12 Choi discloses the device (see figure 1b) of claim 1 including where the magnetic device is a memory device. (see introduction)
Per Claim 13 Choi discloses the device of claim 1 including the magnetic device. Additionally, claim 13 recites the performance properties of the device (e.g. wherein the magnetic device is a domain wall logic device).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Choi.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 15 Choi discloses the device (see figure 1b) of claim 1 including where a thickness of the interlayer is in a range of 0.1-1 nm. (see first paragraph of Methods section)
Per Claim 16-17 Choi discloses the device of claim 12 including the magnetic device. Additionally, claim 16-17 recites the performance properties of the device (e.g. wherein the memory device is a magnetic domain wall racetrack memory device and e.g. wherein the domain wall logic device is a spin torque majority gate device).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Choi.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.

Allowable Subject Matter
Claims 6-7, 10-11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894